Citation Nr: 0405012
Decision Date: 02/23/04	Archive Date: 05/14/04

DOCKET NO. 03-35 650                        DATE FEB 23, 2004 

	On appeal from the
	Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the May 31, 1977, decision by the Board of Veterans' Appeals denying the
	claim for entitlement to service connection for lumbosacral strain should be revised or reversed on the grounds of clear and unmistakable error.

REPRESENTATION

Moving party represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The moving party served on active duty from October 1942 to March 1946.


 (CUE) in a May 31, 1977, Board decision that denied service connection for lumbosacral strain.

Pursuant to 38 C.F.R. § 20.900(c) (2003), the Deputy Vice Chairman of the Board has granted a motion for advancement on the docket in this case due to the moving party's age.

FINDINGS OF FACT

1. In a May 31, 1977, decision, the Board denied the moving party's claim of entitlement to service connection for lumbosacral strain.

2. The moving party has not demonstrated that the facts, as they were known at the time of the May 31, 1977, decision, were not before the Board; that the Board incorrectly applied the extant statutory and regulatory provisions at the time of the May 31, 1977, decision; or that, but for any alleged error, the outcome of the decision would have been different. . ,

CONCLUSION OF LA W

The May 31, 1977, Board decision denying service connection for lumbosacral strain was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 (2003).

	.
	REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which contains revised notice provisions, and additional requirements pertaining to VA's duty to assist. This law applies to all claims filed on or after the date of the law's enactment, as well as to claims filed before the date of the law's enactment, and not yet finally adjudicated

- 2 



as of that date. The Act and implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. It also includes new notification provisions.	'	'

In the motion at hand, however, inasmuch as only the evidence, statutes, regulations, and legal precedent that were available to the Board at the time of its May 31, 1977, decision may be considered in making a CUE determination, any claim predicated on a post-decision regulation promulgation does not constitute a valid claim for CUE. See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that the VCAA is not applicable to CUE matters); see also Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). Only if those statutory and regulatory provisions extant at the time of the Board's decision were incorrectly applied would there be CUE. Hence, adjudication of this motion without remand to the RO for initial consideration under the new law, poses no risk of prejudice to the moving party. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394(1993). Hence, the motion is ready to be considered on the merits. ..
By law and regulation, a decision by the Board is subject to revision on the grounds of CUE. If evidence establishes the error, the prior decision shall be reversed or revised. See 38 U.S.C.A. § 7111. Further, a request for revision of a decision of the Board based on CUE may be made at any time after that decision is made. The implementing regulatory criteria provide, in pertinent part:

(a) General. CUE is a very specific and rare kind of error. It is the kind of error of fact or of law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b) Record to be reviewed

- 3 


 (1) General. Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 21, 1992. For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

	(d) Examples of situations that are not clear and unmistakable error
	(1) Changed diagnosis. A new medical diagnosis that "corrects" an earlier
	diagnosis considered in a Board decision.
	(2) Duty to assist. The Secretary's failure to fulfill the duty to assist.
	(3) Evaluation of evidence. A disagreement as to how the facts were
weighed or evaluated.

(e) Change in interpretation. CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the challenged Board decision, there has been a change in the interpretation of the statute or regulation.

See 38 C.F.R. § 20.1403; see also Fugo v. Brown, 6 Vet. App. 40,43 (1993); Russell, 3 Vet. App. at 314.

The regulations also provide that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board's decision; the legal or factual basis for such allegations; and why the result would

- 4 


have been manifestly different, but for the alleged error. Non-specific allegations of failure to follow regulations, or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence. Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed. See 38 C.F.R. § 20.1404.

CUE is defined as "the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error." Review for CUE in a prior final decision must be based on the record and the law as it existed when that decision was made (emphasis added). See Russell, 3 Vet. App. at 314. .

In the Russell case, the Court propounded a three-pronged test for determining when there is clear and unmistakable error present in a prior decision. These are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed a the time of the prior adjudication in question. See Russell, 3 Vet. App. at 313-14.

Further, with respect to the first prong of the Russell test, the Court has held that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. See Baldwin v. West, 13 Vet. App. 1,5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994). Similarly, absent VA's commission of "a grave procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE. See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

- 5 



As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be clear and unmistakable on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error. See Fugo, 6 Vet. App. at 43-44. If the error alleged is not the type of error that, if true, would be clear and unmistakable on its face, if the moving party is only disagreeing with how the Board evaluated the facts before it, if the moving party has only made a nonspecific allegation of a failure on the part of the Board to follow regulations, if the allegation is one of a failure on the part of V A to fulfill its duty to assist, or if the moving party has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the case must be dismissed without prejudice because of the absence of a legally sufficient pleading. See 38 U.S.C.A. §§ 501(a), 7111; 38 C.F.R. § 20. 1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir 2000); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In the motion at hand, the moving party alleges CUE in the Board's decision of May 31, 1977, which denied service connection for lumbosacral strain. The moving party maintains that, at the time of the Board's May 31, 1977, decision, the record contained three competent medical opinions of a nexus between the moving party's lumbosacral strain and either a direct injury in service or as secondary to service-connected residuals of his right ankle disability and bilateral pes planus.

The pertinent evidence of record at the time of the Board's May 1977 decision included the moving party's service medical records; a medical statement from a private physician; and multiple VA examination reports. The moving party' s service medical records do not show any complaints or symptomatology pertaining to a back condition or injury. At separation from service, the physical examination report is devoid of any findings pertaining to a back condition or history thereof.

The moving party's service medical records do show that he injured his right ankle in July 1945, resulting in an open reduction and a screw fixation of the fractured malleolus. He was under treatment for this disorder until his separation from

- 6 


service in March 1946. At that time, a final diagnosis of fracture, simple, complete, lateral malleolus and posterior malleolus, tibia, right, with pain and weakness on walking was offered. Also, on service entry physical examination, bilateral pes planus, 1 st degree, was noted. At separation from service, bilateral pes planus, 2nd degree, symptomatic, was noted. In rating decisions rendered in 1946, service connection was granted for bilateral pes planus and for residuals of a right ankle fracture, both disorders were assigned a 10 percent disability rating, both effective from the time of the moving party's separation from active military service.

The moving party's initial post-service VA examination, conducted in October 1946, found no back disorder, nor did the moving party make any complaints pertaining to a back condition. Likewise, the report of his September 1948 VA examination is devoid of any complaints or findings pertaining to a back disorder. On VA examination in January 1962, the moving party registered complaints about his right ankle and bilateral pes planus, and noted that the difficulty with his feet also bothered his back. On examination, no findings were made noting any back condition.

In a medical statement of October 1975, a private physician related the moving party was being treated for a lower back syndrome and that, in the physician's opinion, the condition may be caused or aggravated by a service-connected injury of the right ankle and the plate in the area. Following VA examination in January 1976, the examiner offered that the moving party's back condition is causally related to service-connected disabilities of pes planus and of post- fracture status of the right ankle. In April 1976, the VA examination report included x-ray findings of minimum marginal productive changes of the left border of L3 and L4; otherwise the back was normal. The examiner offered that, in all probability, the moving party injured his back, as well as sustaining the fracture of his right ankle while in the service; therefore, the back condition is not necessarily related to the postfracture status of the right ankle, but is probably due to the original injury of his back while in the service at the same time that he sustained the fracture of the right ankle.

- 7 



The moving party maintains that the medical opinions offered by the abovementioned physicians provides a nexus between his complaints of lumbosacral strain and his service-connected disabilities of bilateral pes planus and right ankle fracture residuals, on a secondary basis, or, in the alternative on a direct basis, in that he injured his back at the same time he had fractured his right ankle. Hence, there was CUE by the Board in not taking those medical opinions into due consideration in the May 1977 decision. However, the Board discussed the inservice and post-service records of the moving party's physical problems, and also discussed both direct and secondary service connection as pertaining to the moving party's back condition, which was first shown many years after the moving party's separation from military service. In reaching its finding, the Board noted that the service medical records were devoid of evidence of a chronic low back pathology and that a back disorder was first shown many years after the moving party's separation from service, with subsequent findings of arthritic involvement. Based on the interval involved, the arthritic findings and the bilateral aspects of the pes planus, all were clearly reflective against associating the back condition with the service-connected disabilities.

The Board notes that the Court has repeatedly held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. See Baldwin v. West, 13 Vet. App. at 5; Damrel v. Brown, 6 Vet. App. at 246. As such, the moving party's argument that the opinions offered by the private and VA physicians were not properly considered must fail because he is challenging the Board's evaluation of the history and diagnosis of the moving party's low back disorder. The Board acknowledges that it possibly could have been a little more specific in its rationale in supporting its findings in the May 1977 decision. By that is meant that the Board should have explained that the medical opinions offered were made without review of the entire record, including the service medical records, and/or the opinions were based on a history as related by the moving party. See LeShore v. Brown, 8 Vet. App. 406,409 (1995). Further, the Board possibly should have pointed out that, in offering these medical opinions, the physicians had not provided the clinical data or other rationale to support those opinions; nor was there anything otherwise in the record that would give them substance, other than the moving party's self-serving statements. Further, the Court

- 8 



has held that a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence. See Bloom v. West, 12 Vet. App. 185, 187 (1999). Although an examiner can render a current diagnosis based on an examination of the moving party, without a thorough review of the record, the examiner's opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the moving party. See generally Guimond v. Brown, 6 Vet. App. 69 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993). The offered medical opinions stand by themselves, unsupported and unexplained. In other words, the opinions are purely speculative as to whether the moving party's back disorder, first shown many years after service, was related to his active duty service or proximately due to result of a service-connected disability.

In summation, there is no indication that the correct facts, as they were known at the time, were not before the Board, or that the statutory or regulatory provisions extant at the time of the Board's May 1977 decision were incorrectly applied. See 38 C.F.R. § 20.1403(a); see also Russell. As such, the Board's May 31, 1977, decision was not clearly and unmistakably erroneous.

ORDER

The motion to revise or reverse the Board's May 31, 1977, decision is denied.

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

- 9 




14378831      040206    1111407    04-03421

DOCKET NO. 02-09 304                        DATE FEB 06 2004

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for skin cancer.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from January 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

After a review of the record, the Board determines that additional evidentiary development is needed. Therefore, the case is REMANDED for the following action:

1. Ensure compliance with the VCAA in accordance 38 U.S.C.A. §§ 5103, and 5103A, and any other applicable legal precedent, including the decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13,2004).

In this regard, four elements are required for proper VCAA notice. They are (1) what evidence, not already of record, is necessary to substantiate the claims; (2) what evidence is to be provided by the veteran; (3) what evidence V A will obtain; and, (4) a request that the veteran provide any evidence in his possession that pertains to the claims.

2

2. Obtain the veteran's service personnel file and the command history of the U.S.S. Salem from May 1944 to December 1945 during the ship's service in the Asiatic-Pacific Theater.

3. Schecdule the veteran for a VA examination by a specialist in dermatology to determine whether the post-service skin lesions, beginning in 1995, that have been found to be either squamous cell carcinoma, basal cell carcinoma, or actinic keratoses, involving the face, neck, upper back, and upper extremities, were caused by the veteran's sun exposure while serving aboard ship in the South Pacific in 1944 and 1945. The veteran's claims folder must be reviewed by the examiner and the examiner is asked to express an opinion on the following question.

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the veteran's currently diagnosed skin cancer is causally related to sun exposure during service?

4. After the above development has been completed, adjudicate the claim. In the benefit sought remains denied, furnish the veteran and his representative a supplemental statement of the case. Then return the case to the Board.

3
The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

4





